[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The plaintiff's motion to strike (# 121.00) the defendant's amended answer and special defenses is denied except as to the defendant's first special defense which states in its entirety: "The plaintiff has failed to state a claim upon which relief can be granted in his first, second and third count." As to the first special defense, the motion to strike is granted. See ConnecticutNational Bank v. Smith, Superior Court, Judicial District of Stamford/Norwalk at Stamford, No. 122824 (November 23, 1992);Prudential Insurance Co. v. Gateway Bank, Superior Court, Judicial District of Stamford/Norwalk at Stamford, No. 98509 (August 12, 1992); cf. Bellucci v. City of New Haven, Superior Court, Judicial District of New Haven, No. 376851 (November 5, 1996).
BY THE COURT
Bruce L. LevinJudge of the Superior Court